DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23, in the reply filed on 9/27/2022 is acknowledged.
Claims 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/2022.
Information Disclosure Statement
Examiner notes that US 20122061832 in the IDS filed 11/23/2020 is struck-through as that document number does not exist. Examiner thinks that the document number should be US 20120261832.
Examiner notes that a copy of the cited Search Report from European Patent Application No. 20162885.6 was not provided. However, Examiner was able to find the document and review it and is attaching it with this Office action with document EP 3734656.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 2008/0153245 and Lin hereinafter).
As to claims 1, 2, 4, 7, 8, and 11: Lin discloses [claim 1] an electronic package (Fig. 2i), comprising: a thin film capacitor (TFC) (comprises 74, 76, 78, 80 and 82 leftmost structure; [0020]-[0023]), the TFC comprising: a first electrode (76; [0021]); a dielectric layer (80; [0022]) over the first electrode, wherein the dielectric layer comprises a first opening (first opening is to the right of 80 in leftmost structure); and a second electrode (82; [0022]) over the dielectric layer, wherein the second electrode comprises a second opening (second opening is to the right of 82 in leftmost structure) positioned above the first opening, and wherein the first opening and the second opening expose a portion of the first electrode; and, a first vertical interconnect access (via) (opening in Fig. 2f over 76 of leftmost structure; [0027]) positioned on the exposed portion of the first electrode; and a second via (opening in Fig. 2F over 82 of leftmost structure) positioned on an exposed surface of the second electrode; [claim 2] wherein the dielectric layer comprises a high-k dielectric (80; [0022]; tantalum pentoxide (Ta2O5) and zirconium oxide are high-k dielectrics); [claim 4] wherein a solder resist (88; [0027]; 88 can be PI (polyimide), BCB, or PBO, which can be used as a solder resist) is disposed along sidewalls of the first electrode; [claim 7] wherein a thickness of the first electrode (76) is greater than a thickness of the second electrode (82 is shown to be relatively smaller than 76); [claim 8] further comprising: a second dielectric layer (96; [0029]) positioned on the second electrode; and a third electrode (98; [0030]; an electrode is a “conductor through which electricity enters or leaves an object”, which is what occurs to 98, thus it is an electrode) positioned on the second dielectric layer.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Lin discloses further comprising one or more barrier metals ([0021] and [0022]; the first electrode can comprise a multilayer structure including a barrier layer and the second electrode can also comprise a multilayer structure including a barrier layer).
Lin fails to expressly disclose wherein the one or more barrier metals contact the high-k dielectric.
The claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp, in the instant case choosing the barrier layers of the first and second electrodes to contact the high-k dielectric over the other finite possible structure; if this leads to the anticipated success, in the instant case an electrode to allow for storage in the dielectric, it is likely the product not of innovation but of ordinary skill.

Claims 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Dirnecker et al (US 22014/0103489 and Dirnecker hereinafter).
As to claims 5, 9, and 10: Although the structure disclosed by Lin shows substantial features of the claimed invention (discussed in paragraph 9 above), it fails to expressly disclose:
[claim 5] wherein the first electrode is embedded in a build-up layer; [claim 9] wherein the TFC is embedded in a build-up layer of the electronic package; [claim 10] wherein the TFC is over a build-up layer of the electronic package.
Lin disclose in Fig. 1 and [0019] that the die 14 contains an active area with active and passive devices thereon and has interconnects 24 in a dielectric but fails to expressly disclose the interconnects respective to the active and passive devices. As shown in Fig. 2i, the devices would be back-end devices as they are formed just prior to bump formation.
Dirnecker discloses in Fig. 6 that thin film capacitors can be incorporated into back-end interconnect/metallization structures [claim 5] wherein the first electrode (12; [0030]) is embedded in a build-up layer (IMD2; [0031]); [claim 9] wherein the TFC (15; [0030]) is embedded in a build-up layer (IMD2) of the electronic package; [claim 10] wherein the TFC (15) is over a build-up layer (IMD1; [0026]) of the electronic package.
Therefore, a person having ordinary skill in the art before the effective filing date of the claimed invention would have had it within his or her ordinary capabilities to form the thin film capacitor such that it is formed between build-up layers/interconnect layers in order to provide a means to store charge from an external connection to the die.

Allowable Subject Matter
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-23 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 12: the closest prior art, Lin, discloses a semiconductor package (Fig. 2i), comprising: a thin film capacitor (TFC) (comprises 74, 76, 78, 80 and 82 leftmost structure; [0020]-[0023]) positioned in the package substrate, the TFC comprising: a first electrode (76; [0021]); a dielectric layer (80; [0022]) over the first electrode, wherein the dielectric layer comprises a first opening (first opening is to the right of 80 in leftmost structure); and a second electrode (82; [0022]) over the dielectric layer, wherein the second electrode comprises a second opening (second opening is to the right of 82 in leftmost structure) positioned above the first opening, and wherein the first opening and the second opening expose a portion of the first electrode. Lin fails to expressly disclose one or more dies coupled to a package substrate, the package substrate comprising build-up layers interspaced with metal layers.
As to claim 22: the closest prior art, Lin, discloses an electronic package (Fig. 2i), comprising: a thin film capacitor (TFC) (comprises 74, 76, 78, 80 and 82 leftmost structure; [0020]-[0023]) positioned in the package substrate, the TFC comprising: a first electrode (76; [0021]); a dielectric layer (80; [0022]) over the first electrode; and a second electrode (82; [0022]) over the dielectric layer,  wherein one or both of the first electrode layer and the second electrode layer comprises a plurality of distinct electrodes ([0021] and [0022]; the first electrode can comprise a multilayer structure including a barrier layer and the second electrode can also comprise a multilayer structure including a barrier layer). Lin fails to expressly disclose wherein the dielectric layer comprises a plurality of first openings; wherein the second electrode layer comprises a plurality of second openings, wherein each of the second openings is positioned above one of the first openings, and wherein each combination of a first opening and a second opening expose a portion of the first electrode layer.
Citation of Pertinent Prior Art
Wu et al (US 2020/0194393) discloses in [0080] that a solder resist can be PBO, polyimide, or BCB.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813